UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6239


TRAVIS L. WATSON,

                    Petitioner - Appellant,

             v.

DENNIS DANIELS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00249-LCB-LPA)


Submitted: June 28, 2021                                           Decided: July 8, 2021


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis L. Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Watson seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Watson that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Watson received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review of his claim that he was denied the right to counsel during a hearing on

his state application for a writ of habeas corpus because he did not specifically object to

that portion of the recommendation. See Martin, 858 F.3d at 245 (holding that, “to preserve

for appeal an issue in a magistrate judge’s report, a party must object to the finding or

recommendation on that issue with sufficient specificity so as reasonably to alert the district

court of the true ground for the objection” (internal quotation marks omitted)).

       Watson’s appeal of the remaining portion of the district court’s order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

                                              2
court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the record

and conclude that Watson has not made the requisite showing for his remaining claims.

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We also

deny Watson’s motions for leave to use the original record, a transcript at the Government’s

expense, and for judicial notice, and deny as moot Watson’s motion for a final disposition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                             3